9s




I.
            OFFICE   OFTHEATTORNEY       GENERAL    OFTEXAS
;;f
:.
                                AUSTIN




      nonornbla 600. II. l%t?pp%rd
      ccq8troller of Public dcoounts
      Austin, Texas




                                                   tha Ststo 8% the ra-
                                                   illegal paymnt rmde
                                                   ority to Ia-. cnpe.




                                             on 0-511'1 nd-
                                           . WinSma,  Chair-
                                          of~thc Bou%e of
                                          urr E. Il. Csp
                                     rcasury tba amount
                                     ily drew fran t&e ng-
                                     i;uadalupe-Blanc0 M.uveP


                              I reoeived a letter frti&.
                          5~1th fan esoerpt Pron the 16&n-
                         ard of Djxcctors of the~c;nada-
                         vcr Authorii;y on April 9, 1P443.
           I aa cnclosin~ this Copy of the tinutcs and aelt:
           your ndvioc l&e to the accoptanoi3 of this orm?r
           a% a settlenont OP the mount duo the State a%
           a result of the illegal Faymmt    m2de ts Kr&aps.*

                Ac00qanyir.q~ your lot&x ia, a c&y 0P the &der
      Or the &tkori.ty, t,o;;ctberrith 1.2. Cap’s assent, a% Sol-
      lossa
Donorable Gee+ U. Sheppart.- page 2:




          WIU3NUS, E. M. Cztpe, a nembcr of the Board of’
Directors of the Uuu?.alupo-3jlnncoDirer Authority, wa% on
the 11th day of April, 1953, duly elected and a polnted by
that fioard of D5rcotors a% General Danager of tE 0 Auth0rdty,
aM\ thOresfter, from and inoluPdng J*une, fWS, by order of
the Doard of Directors, has been 11a3.d$100 per month, ahi&
was denominated as *s;rlary*fur special services performed
by hQx for tbc tioard and the Districti in addition to those :.
duties incumbent upon him as a Wrcotor   of the Authority,
and ha% been p0id certain expenses incurred by him on be--
half of the Authorfty in his capacity as General hana~er,
pb.ich 'salary' and oxpcnscs KCr0 p&d to said Cape in his
oapaoity as i;cneral Unn~er under and by virtue of tuo
oplaions romlcroiLby a ~formr Attorney General of Texas,
whercin'it was held that a member of the Doard 'of Mreotors
of such a District may act as General bianager, ruLd, wWl0 so
aotfng, receive aompensatfon difPerent an& in aukl.$tiontom
the per diex~compensation for attending meetinffs and~perform-
2% %ervico% 8% a nor&or 4P the Doard of Director%; and,

          sWkl3AS,  thereafter, the Donorable Gerald 0. Xann,
Attorney General of Toxas, in his opinion of D%reh $1, 1943,
PO;@-&x17,, addrassocl to the fionorable J. E. WLnfree, ChaFr-
man of the Special Comndttee of the Bouee 0f Repre%entatiPe%,
held such payments to said Cape , as General blanager of the
Authority, to be not lc@.l payments;. and,

           ~tIIJEKE&i,at tho time sa&d sum 4f $~GG permonth    was
ordered paid to safd Cape as a ~salaryt, it wa% fntended by        '
the Doard to be c0mpensatlon to a Mrsctor     ol the Authordty
for 0.xtra per diem and expense23 incurred by hJ23 at~the d.droOt*
Ion of the Xoard 8s a Director Of the District p,erforxdIISspecial
anti eJrtraOrdinary services for the Authority and the Disttict,
including etonolfmphia oxpenaes by him lncurr0d and expenses
incurred by him in Purnishin~ office facilities, etatfonary and
supp1ios, poatqe, and other    azrpcnaoe necoseary in order to en-
able of the proper performance of such special services rmslertxl
to the board and the Distriat; and,

          %~~EAS,    thl% Board ,of Dirootors has rcrieved the
extra expense incurrci? by the said C~rm~rol Wns+r,   and has
also revj.ored the cstrn par diem earned by himan   a Mrector
4P the Authority act&S under the direotion of the Board of
Director%, for none of whhich paynent has otherwise becti mrcde,
and find4 the fact to be that such items far exceed the sum%
90 paid to said Cape and dono%dnat%d a% *salary* to SxbCas
xonorable   ,Geor Ii, 4;hepprcl - page        4




             *m~~~pon,   th0 &id E. 2. tX~p@ a~@ead vfth this
bwnrd of Direotwrs and the Authority to accept the term of
~aici sVx.clution, anI to cancel my cl&3 zqmn MS part
a;;ainst  the Authwity   for any aLr;wunt fvr wX.ch tile llthwr-
ity rroul& be indebte2 to hi12 by virtue of the ~ttcrs erore-
 saitid,relstinI: to 6u~s for which the Authority rronld be in-
debtcd to hit twr per dica and erpcnses 08 a Director of
 the Authority 0% sixm by ssi& ~~enolution, an:1 prcsmtcc1 to
,-theBoati h3.s mitten   accey,tance a.115aclmwxvlodgment.to such
 effect, ouch is as follorsz

-*Board l?fDirectors
  GuMaluyra-Llanco River Buthority
  #ear Jmwnfels,  Texiss
l‘Ger ltlc lm3nfr
              .
          .4&y 8 Resoluti~on tiaptefl by pou'm 2q7ri.l9, 1943, you
oancelled any cla3.33 against me for rcpaymsnt of m.ms of mmy
paid to ~9 f-1-013and inoluding June, 19x3, as n ~salorp   for
epeolnl sarvioas perforzmd by riiens General Eanager for the
hoard of Dj.rcctnre and the District amI for Cxpenses incurred
by rue in n;y oapacity as suoh General kmzqer,  the tuZ%ISof
which ilesolutiun were by me in open oleeting ~acceptti.

          **This w%ll serve tw corxirm z4v express acceptaaae
ot all the terms an& conditions of such Reswlutiob,, nhiah is
incorporated herein by rcforence.
      .I ,I~
  ,'<I$,.'.
         ?> .                  *Wery  truly yourr,
                               "t(S) E. k. CAPE'
                            ", S'E. hi. clipE.t=

    ':A?# -~~Msw~pbn,              the Board of D)iredOrs unminously              dire&-
ed;:t%lz. Chtiman         uf this l0ard to infwrn the ownwrable Geargo II.
Shcpprd, Coqtroller of public Accounts CP the State of Texas,
or   th e fa c t   th a t  ii l A.  ~i’a ~c nfuo h r ,    the ScCrctarg-Treasurer of
tllisAuthority, has never at my tiae dram any salary or cwxz-
p%sntion from t;he Authority for any services prPommi                            by bin
8s Secretcuptrc?ctsurOrt the nnly ooz??penaationev0r paid said
kpmfueht. hmiuq              btY3   pid bit? In lr'isc3pcltp as n Mrnctor
Cf t&o ,iutl;orityfor his per d%cnmwf $10 for each day spent in
Qttu&sg          g:Cetinq& OP the &ward ancl other b~minCss of ths MS-
ftict 3s Circct& by thcii;crirt?                     , i~lu8 actual triivel~ingan;2 wthar
-pCnSOS .=
Uonorable Gee* U. Bhep&wd               - page (5




               UQ beg to advise that it is the opixion                     of a~~&+
prtment       tho armn~emmt         eoueuzatad          by    the order    of t,.he
Authority      With   ii%-. i%lpC? is   SU.f-f'ikiOAt    t0   nSOt   the   !jituat%On
$molveA,  and that your inquiry, therefore, shauld be ausvep-
%a acooPaiAglp.

            The question aith which we are presently concerned
16 tiot iacr;ticnz wit3 that prescntod an5 ;Zecid& In cur Optu-
fen HO. O-6117, but rather it ie Gnc arising in tb.e light of
the rcsolutJ.on an& ssscnt above quo&-l -- a subsequent tram-
acticn.




               -*In Ijection 4 of the statute it pwri.des
          that each Director shall receive $10.00 per
          day for eaoh day spent in attending naetings
          of,,the Doard and othelr lx~si~cse OS the D&s-
          triot that L5o fiosrd thinks necessary,    Of
          couree, t&a Direotm Itn question is eutitled
          to cou@mition    under that provision If he
          4paoZifies under said proek3ion.*

          1Pe called your attention to the abaro lauguage of
O-6117 in our Opinion 3o.o-5170,

          The resolution reveal6 that W. Cape does qualify
under that provision, and, in the light of the Authority~s
order 2nd I&. Cape*s assent, the oaee stmds   a8 though no
illegal payment had ever actually bebn oitde+